FILE'COPY




                       THE SUPREME COURT OF TEXAS
                       Post Office Box 12248
                       Austin, Texas 78711
                                                                                 (512) 463-1312




                                           May 18,2015

Mr. Russell G. Thornton                             Ms. Marisa M. Schouten
Thiebaud Remington Thornton Bailey LLP              Martin Walker, P.C.
Two Energy Square                                   The Arcadia Theater
4849 Greenville Avenue, Suite 1150                  121 N. Spring Avenue^ |N CQURT QF App£ALS
Dallas, TX 75206                                    Tyler, TX 75702
* DELIVERED VIA E-MAIL *                              ™w££-nA®fflr,'***a*!>*
RE:    Case Number: 14-0333
       Court of Appeals Number: 12-13-00107-CV
       Trial Court Number: 12-0060


Style: LOUISA D. REDDIC
       v.

       EAST TEXAS MEDICAL CENTER REGIONAL HEALTH CARE SYSTEM,
       INDIVIDUALLY AND D/B/A EAST TEXAS MEDICAL CENTER-CROCKETT, INC.

Dear Counsel:


       Today the Supreme Court of Texas granted the Motion for Extension of Time to File
Respondent's Brief on the Merits in the above-referenced case. Respondent's brief on the merits
is due to be filed in this office June 18, 2015. Petitioner's reply brief is due no later than July 3,
2015. FURTHER REQUESTS FOR EXTENSIONS OF TIME FOR THIS FILING WILL
BE DISFAVORED.

       PLEASE NOTE pursuant to Tex. R. App. P. 9.2(c)(2) all documents (except documents
submitted under seal) must be e-filed through eFileTexas.gov. You may file up to midnight on
the due date.

       Persons not represented by an attorney may e-file documents, but e-filing is not required.
If you are not an attorney you may file using the traditional paper filing method. An original and
one copy are required for all paper filings with the Texas Supreme Court. The original is
required to be bound; the copy may be unbound so that it may be scanned by the Court. The
paper copy must comply with Texas Rules of Appellate Procedure 9. For more details, see the
Court's Order Requiring Electronic Documents in the Supreme Court of Texas at
                                                                                     FILE COPY




                        THE SUPREME COURT OF TEXAS
                        Post Office Box 12248
                        Austin, Texas 78711
                                                                            (512) 463-1312




http://www.txcourts.gov/All_Archived Dociirnents/SupremeCourt/AdministrativeOrders/niiscdo
cket/13/139l6500.pdf.

       Please note all notices or communication about this case will be sent by email in lieu of
mailing paper documents. (See Tex. R. App. P. 9.2(c)(7)).
                                                    Sincerely,


                                                    Blake A. Hawthorne, Clerk

                                                    by Monica Zamarripa, Deputy Clerk

cc:     Ms. Carolyn Rains
        Ms. Cathy S. Lusk (DELIVERED VIA E-MAIL)